Citation Nr: 0032917	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  93-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbar spine disability, currently evaluated as 40 
percent disabling.  

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to the service-connected 
lumbar spine disability.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965, from February to May 1973 and from June 1977 to 
February 1978.  

In a March 1995 decision, the Board of Veterans' Appeals 
(Board) granted service connection for degenerative 
disc/joint disease of the lumbar spine as proximately due to 
his service-connected chronic back strain.  In addition, and 
in light of the grant of service connection, the Board 
remanded the issue of an increased rating for the service-
connected back strain.  

In July 1995, the RO assigned a 40 percent evaluation for the 
veteran's service-connected back strain with disc and joint 
disease.  The veteran was advised that this was a full grant 
of benefits sought.  Inasmuch as this was not a full grant of 
benefits sought, the Board agrees with the veteran's 
contention that the appeal before the Board in March 1995 has 
remained open.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Thus, although the Board received this matter on appeal from 
a March 1999 denial of an increased rating, the matter 
actually comes to the Board on appeal from a December 1991 
rating decision.  The case has been redocketed accordingly.  

The service connection and TDIU issues were initially denied 
by the RO in the March 1999 rating decision.  In addition, 
the veteran appealed a denial of an increased rating for 
service-connected residuals of a fractured right second toe.  
The veteran, withdrew that appeal at a September 2000 hearing 
when he testified before the undersigned Veterans Law Judge 
at the Board.  

At the hearing, the veteran's representative also raised the 
issue of service connection for a psychiatric disorder, 
claimed as secondary to the service-connected back 
disability.  This issue is referred to the RO for appropriate 
action.  



REMAND

The veteran indicated at his hearing that a VA physician had 
told him that his cervical spine disorder was due to his 
lumbar spine disorder.  He noted, however, that the physician 
was not willing to provide a written medical statement, as he 
was authorized only to address the service-connected 
disability.  

The evidence does show that the veteran currently suffers 
from degenerative joint and degenerative disc disease of the 
cervical spine.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The representative has presented argument that the veteran's 
low back disability should be rated as 60 percent disabling 
under 38 C.F.R. § 4.72 including Diagnostic Code 5293 (2000).  
Based on its review of the record, the Board finds that the 
RO should arrange for an examination to determine whether the 
veteran's lumbar spine disability meets the schedular 
criteria for a 60 percent rating.  See Massey v. Brown, 
7 Vet. App. 204, 208 (1994).  

As the TDIU issue is inextricably intertwined with the 
remanded service connection and increase rating issues, that 
issue is not ready for appellate consideration.   

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for lumbar and cervical spine 
disabilities since June 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the veteran then should be 
afforded a VA examination to determine 
the current severity of the service-
connected lumbar spine disability.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on a review of 
the case, the examiner should 
specifically state whether the veteran 
has persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological 
findings appropriate to the site of the 
diseased disc.  Complete rationale for 
the opinions expressed should be 
provided.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, 
including any medical examinations 
related to the cervical spine claim.  

4.  Following completion of the action 
requested hereinabove and after 
undertaking any additional development 
deemed appropriate, the RO should review 
the issues on appeal.  If any benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


